Helvetia Asset Recovery,




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 9, 2015

                                    No. 04-14-00569-CV

                                       Burton KAHN,
                                         Appellant

                                              v.

                         HELVETIA ASSET RECOVERY, INC.,
                                    Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18355
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
       Appellant has filed a motion for leave to file a motion requesting oral argument. It is
unnecessary for the appellant to file a motion for leave to file the motion in question. The
motion requesting oral argument has been filed and will be reviewed by the court. Accordingly,
we DENY AS MOOT appellant’s motion for leave.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court